EXHIBIT HAWK CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN 1.Purpose The Hawk Corporation Annual Incentive Compensation Plan (the “Plan”) is designed to attract, retain, and reward highly-qualified executives who are important to the Company’s success and to provide incentives relating directly to the financial performance and long-term growth of the Company. 2.Definitions (a)“Award” means an incentive award entitling an Executive Officer to receive performance-based incentive compensation based on reference to specified levels of, growth in, or ratios involving, one or more Performance Goals, or any other amounts determined by the Committee, pursuant to terms and conditions of the
